UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6905


LARRY DARNELL COLEMAN,

                Plaintiff - Appellant,

          v.

DR. UZMA ALI,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00255-gec-mfu)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Darnell Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry    D.   Coleman,   a     state   prisoner,   appeals     the

district court’s order dismissing his 42 U.S.C. § 1983 (2006)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Coleman v. Ali, No. 7:10-cv-00255-gec-mfu (W.D.

Va. June 25, 2010).            We dispense with oral argument because the

facts    and    legal    contentions    are    adequately   presented    in   the

materials      before    the    court   and   argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2